 In the Matter of REMINGTON ARMS COMPANY, INC.andLOCAL No. 92,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORIn the Matter of REMINGTON ARMS COMPANY, INC.andUNITEDBROTHERHOOD ,,OF CARPENTERS & JOINERS OF AMERICA, DISTRICTCOUNCIL OF KANSAS CITY &, VICINITY, AFFILIATED WITH THE AMERICANFEDERATION OF LABOR -In the Matter of REMINGTON ARMS COMPANY, INC. (LAKE CITYORDNANCE PLANT)andLAKE CrrY MUNITIONS WORKERSCases Nos. 17-R-525, (R-5246), 17 R-677 and 17-R-701 respectively.Decided January 5, 1944Mr. H. 0. Blumenthal,of Bridgeport, Conn., andMr. TheodoreC. Menzek,of Independence, Mo., for the Company.Messrs. Mossman, Rogers, BelldConrad, by Mr. John A. McQuire,of Kansas City, Mo., andMr. R. M. Flanagan,of Kansas City, Mo.,for the Munitions Workers.Mr. John J. Manning,of Kansas City, Mo., for the Metal Workers,Laborers, Teamsters, Plumbers and Carpenters.Mr. J. G. Campbell,of Kansas City, Mo., for the I. A. M.Mr.W. H.Thompson,of Kansas City, Mo., for the Firemen.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 27, 1943, the National LaborRelations Board,herein calledthe Board, issued a Decision and Direction of Election in Case No.17-R-525?Before the election directed therein could be held, Local92, International Association of Machinists, affiliated with the Ameri-can Federation of Labor, herein called the I. A. M., together withLake City Munitions Workers, herein called Munitions Workers, andthe Remington Arms Company, Inc., Independence,Missouri,herein149N L R.B 1189.54 N. L. R. B., No. 44.338 REMINGTON ARMS COMPANY, INC.3391called the Company, filed a joint motion with the Board on June 19,1943, seeking clarification of the unit set forth in the above-mentioneddecision.2Pursuant to an order of the Board dated July 8, 1943,,directing' the reopening of the record in Case No. 17-R-525 andreferring said proceeding to the Regional Director for the purposeof conducting a further hearing upon the issues requested in thejoint motion,3 a further hearing was held at Kansas City, Missouri,upon due notice before Eugene R. Melson, Trial Examiner, on July 22and August 31, 1943.The Company, the I. A. M. and the MunitionsWorkers appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Thereafter, United Brotherhood of Carpenters & Joiners of America,District Council of Kansas City and Vicinity, affiliated with theAmerican Federation of Labor, herein called the Carpenters, filed apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of the Company herein 4The board provided for an appropriate hearing upon due noticebefore Eugene R. Melson, Trial Examiner, said hearing being held atKansas City, Missouri, on September 1, 1943. The Company, the Car-penters, and the Munitions Workers appeared, participated, and wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties to the proceeding were afforded anopportunity to file briefs with the Board.Subsequently, upon a petition duly filed by the Munitions Workersalleging that a question affecting commerce had arisen concerningthe representation of employees of the Company herein,5 the Boardprovided for an appropriate hearing upon due notice before Clarence.D. Musser, Trial Examiner. Said hearing was held at Kansas City,Missouri, on November 12, 13, and 15, 1943.The Company, theMunitions Workers, the I. A. M., the Carpenters, International Asso-ciation of Sheet Metal Workers, Local No. 2, herein called the MetalWorkers, Construction General Laborers Local No. 264, herein calledthe Laborers, Building Material, Excavating, HeavyHaulers,Drivers,Helpers, and Warehousemen, Local No. 541, International Brother-2The I A.M., the Munitions Workers,and the Companycomprise the parties appearingin Case No.17-R-525.8The motion requested clarification of descriptions of the unit contained in the afore-mentioned Decision and Direction of Election with respect to certain classifications ofemployees engaged in buildings 8, 10, and 35 of the Company.Case No. 17-R-672.Case No. 17-R-721. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Teamsters, Warehousemen and Helpers of America, hereincalled the Teamsters, United Association of Journeymen Plumbersand Steamfitters, Local No. 533, herein called the Plumbers, andInternationalBrotherhood of Firemen, Oilers, and MaintenanceMen, Local No. 1, herein called the Firemen, each of which is affiliatedwith the American Federation of Labor, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the Munitions Workers moved to dismiss all interven-ing petitions, and each of the intervening organizations filed crossmotions to dismiss the petition of the Munitions Workers.Themotion and cross motions were referred by the Trial Examiner to theBoard.For reasons hereinafter stated, the cross motions of the inter-vening organizations are hereby denied; and the motion of the Muni-tionsWorkers, insofar as it relates to the placing of the Laborers andthe Metal Workers on the ballot in the elections hereinafter directed, isgranted; in all other respects, said motion is denied.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.The Board, deeming it advisable to reconsider the unit previouslyfound in Case No. 17-R-525 and to consolidate Cases No. 17-R-525,17-R-672, and 17-R-721, hereby vacates the Decision and Directionof Election issued in Case No. 17-R-525, reinstates the petition therein,and consolidates said petition with those in Cases No. 17-R-672 and17-R-721.Upon the entire records in the consolidated cases, theBoard makes the following :FINDINGS OF FACTSI.THE BUSINESSOF THE COMPANYRemington Arms Company, Inc., is a Delaware corporation engagedin the manufacture of firearms and the manufacture and loading ofshells.The Company operates plants in several parts of the UnitedStates, including the Lake City Ordnance Plant at Independence,Missouri, which is the plant involved herein.All of the plants areowned by the United States Government.Over 80 percent of theraw materials used at the Lake City Ordnance Plant is transportedfrom points outside the State of Missouri; all the products of theplant are distributed into and through States other than the StateofMissouri.We find that the Company is engaged in commercewithin the meaning of the National Labor Relations Act. REMINGTONARMS COMPANY, INC.341II.THE ORGANIZATIONS INVOLVEDLake City Munitions Workersis anunaffiliated labor organizationadmitting to membership employees of the Company.Local 92, International Association of Machinists; United Brother-hood of Carpenters and Joiners of America, District Council ofKansas City and Vicinity; International Association of Sheet MetalWorkers, Local Union No. 2; Building Material, Excavating, HeavyHaulers, Drivers, Helpers and Warehousemen, Local Union No. 541,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America; Construction and General Laborers, LocalUnion No. 264; United Association of Journeymen Plumbers andSteamfitters, Local No. 533; and International Brotherhood of Fire-men, Oilers, and Maintenance Men, Local No. 1, are labor organizationsaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 17,1943, the Munitions Workers requested recogni-tion from the Company as the exclusive bargaining representativeof its employees.Similar requests for recognition had previouslybeen made by both the I. A. M. and the Carpenters. The Companyrefused all such requests.Statements of the Field Examiner, the Regional Director, and theTrial Examiners, indicate that the Munitions Workers, the I. A. M.,the Carpenters, the Teamsters, the Plumbers, and the Firemen eachrepresent a substantial number of employees in the units sought byeach."We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATEUNIT; THEDETERMINATION OF REPRESENTATIVESThe Munitions Workers seeks a unit comprised of all employees ofthe Company engaged at the Lake City Ordnance plant, excludingThe reports of the Regional Director,the Field Examiner,and the Trial Examinersshow that each of the labor organizations involved herein,with the exception of theLaborers and Metal Workers, submitted a sufficient number of designations of personswhose names appear upon pay rolls of the Company in the unit each claims to be appro-priate to warrant the holding of an election therein.As to the Metal Workers and theLaborers,however, the afore-mentioned reports show that(a) the Metal Workers sub-mitted 3 valid designations signed by employees in the unit which it seeks,and thatsaid unit is comprised of approximately 33 employees;and (b)the Laborers submitted18 valid designations signed by employees in the unit which it seeks,and that said unitiscomprised of approximately 522 employees.Accordingly,we find that the Laborersand the Metal Workers do not represent a sufficient number of emp'oyees in the unitwhich each claims to be appropriate to entitle them to elections therein. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARD,patrolmen and supervisory employees; the,Company concurs in thealleged appropriateness of the foregoing unit.Each of the craftorganizations herein involved seeks, in substance, a unit coextensivewith those employees of the Company who are engaged in workclassifications falling within its jurisdiction.Their respective con-tentions are discussed below :The unit proposed by the I. A. M.The I. A. M. seeks a unit comprised of all machinists and theirhelpers in Buildings Nos. 1, 2, 3, 3A, 4, 8, 10, and 35.The MunitionsWorkers at first contended that the appropriate unit should consistof all employees engaged in the works engineering section and thetool and gauge division of the Company, but now contends, as doesthe Company, that a_plant-wide unit is appropriate.The Company presently employs approximately 14,000 persons atthe Lake City Ordnance plant and utilizes a number of productionbuildings which are scattered over an area of approximately 1 squaremile.The works engineering section includes not only the employeeswho maintain and repair the production machinery in Buildings Nos.1, 2, 3, 3A, 4, and 35, but also general or outside maintenance employees.The former group includes machinists and their helpers, as well asother craft groups, such as carpenters, steamfitters, electricians,welders, millwrights, and others.The general or outside maintenancegroup consists largely of garage employees, locomotive engineers,section crews, common laborers, and road scraper and tractor drivers .7Building No. 8 is the ballistics building wherein are employed gun-smiths and gunsmith helpers; dies are made in Building No. 10. Su-pervision of the works engineering section does not extend to either ofthese buildings, although it appears that some machinists are employedin both._The unit sought by the I. A. M. is one which, we have often foundto constitute a skilled and functionally cohesive group, traditionallyrepresented by craft organizations for the purposes of collective bar-gaining.As such, particularly in the absence of any history of col=lective bargaining, it may properly form a separate craft unit.On theother hand, it is evident that the employees in this group may also formpart of the broader plant-wide unit sought by the Munitions Workers.Accordingly, our determination of the unit issue with respect to theseemployees will depend, in part, upon their own desires to be expressedin the election hereinafter directed.There remains for consideration the question of the specific com-position of the I. A. M. voting group.The record discloses that the7 As hereinafter noted, the Teamsters seeks to represent certain of the outside main-tenance employees in a separate unit. REMINGTON ARMS COMPANY, INC.343parties are in agreement, and we find, that the following classificationsshould be included within the Machinists group :All employees of the Company engaged as experimental mechanicswherever situated; tool, die, and gauge makers, and machinistsin Building No. 33; tool and gauge makers, machinists A and B,automatic screw machine set-up -men A and B, hand screw ma-chine set-up men A and B, lathe operators A, milling machineoperators A, general tool set-tip men A, master gauge inspectors,and gauge inspectors in Building No. 10; and those employeesclassified by the Company as crafts helpers who are regularly as-signed to assist the foregoing classifications.The parties further agreed, and we find, that the following classifi-cations should be excluded :Chrome plating leaders, plating operators, motorcyclists, oilers,and helpers in Building 10.The record indicates that certain employees engaged in Building 8classified by the Company as gunsmiths and gunsmith helpers performmachinist work.Accordingly, we shall include them within themachinists' group.Disagreement exists, however, with respect to the following classi-fications of employees engaged in Building No. 10:Machinists C-1, C-s, D-1, and D-2:As hereinabove indicated, nodispute exists with respect to machinists in the A and B classifications;however, the I. A. M. seeks to exclude all other employees in BuildingNo. 10 classified by the Company as machinists.The record indicatesthat machinists in the C and D classifications are for the most partwomen who have had little or no previous experience; that, as theirusefulness to the Company develops, these employees are promotedfrom classification D-2 to C-1; and that the work performed bymachinists D-1 and D-2 is substantially different from that performedby the higher grades of machinists, and requires a minimum of skill.Accordingly, we are of the opinion that machinists D-1 and D-2 donot possess sufficient 'mechanical ability to warrant their inclusionwithin a machinist group ; however, according to the evidence beforeus,Machinists C-1 and C-2 appear to have progressed -sufficientlyin the development of their mechanical skills to warrant their inclu-sion therein.We shall, therefore, include machinists C-1 and C-2within the machinist group, but shall exclude machinists D-1 and D-2therefrom.Blacksmiths A and B:Both the I. A. M. and the Company agree,and the record indicates, that these employees perform work in no wisesimilar to that performed by machinists.Accordingly, we shall ex-clude them from the machinist group. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDTool and Die Grinders:These employees perform highly repetitivegrinding operations and are not required to possess the more variedskill of machinists.Under these circumstances, we shall exclude themfrom the machinist group.Automatic and Hand Screw .{Ilachine Operators:These twoclassi-fications of employees operate machines which have previously beenset-up, for them by set-up men, and they are not required to possessany knowledge other than that necessary to operate the machine towhich they are assigned.Under these circumstances, we are of theopinion that these employees do not possess sufficient skill to warrantbeing placed within a machinist group.We shall, therefore, excludethem.Lathe Operators B, Milling Machine Operators B, and GeneralTool and Set-Up Men B:As hereinabove noted, the I. A. M. agreesthat lathe operators A are properly included within the machin-ist group; it contends, however, that lathe operators B are not suf-ficiently skilled to warrant their inclusion therein.Although thereis a difference in both skill and pay between lathe operators A andlathe operators B, all lathe operators have a general knowledge ofthe machine upon which they work, and the various operations whichmay be performed thereon. Futhermore, the skill required of latheoperators B compares favorably with that required of craft helpersregularly assigned to machinists, and who the I. A. M. agrees shouldbe included within the machinist group.A similar situation existswith respect to employees engaged as milling machine operators Band tool set-up men B.Accordingly, we shall include all threeclassifications within the machinist group.Lappers and Polishers A and B:The I. A. M. desires the exclu-sion of these employees from the machinist group on the groundthat the work performed by them is not sufficiently skilled to war-rant their inclusion therein.The record indicates that the dutiesof lappers and polishers are of a repetitive nature, requiring no pre-vious experience or knowledge other than that pertaining, to lappingand polishing operations and that the necessary skill for such oper-ations can be acquired within a single day.We shall exclude theseemployees from the machinist group.Tool Hardeners, Tool Order Clerks, Tool Crib Clerks, Tool CribAttendants, Tool Hardener Students, Department Clerks, Laborers,and Hand Truckers:The record indicates that none of these em-ployees perform the work of machinists.Under these circumstances,we shall exclude them from the machinist group.Tool Straighteners and Tool Markers:Persons in these classifi-cations are employees possessing insufficient skill to warrant their REMINGTON ARMS COMPANY, INC.345inclusion within a machinist group.We shall, therefore, excludethem.Tool and Gauge Inspectors and Tool Inspectors:These employees,performing routine inspection work, are not required to possess greatskill or prior experience, and do not perform any machine work. Inaccordance with the contentions of both the Company and theI.A. M., we shall exclude them from the machinist group.Operators in Training A and B:These classifications compriseemployees who are being trained and whose abilities in any particu-lar line have not as yet been fully ascertaining by the Company.After the completion of their training period, they receive per-manent classifications as some type of maintenance worker.Weare of the opinion that, during their training period, these employeesdo not possess sufficient skill to warrant their inclusion within themachinist group, and we shall, therefore, exclude them.The unit proposed by the CarpentersThe Company, the Carpenters, and the Munitions Workers agreethat, in the event a unit of carpenters and related employees is foundappropriate, it should be comprised of all employees of the Companyclassified as carpenters, millwrights, and craft helpers regularly as-signed to assist the foregoing classifications.These employees con-stitute a distinct and homogeneous group, differing in skill andqualifications from other production and maintenance employees.They afe segregated from the remaining maintenance workers, andare under the supervision of their own group leaders. In view of theforegoing circumstances, we are of the opinion that carpenters andmillwrights, together with craft helpers regularly assigned to assistthem, may properly form a separate unit for the purposes of collectivebargaining; on the other hand, the record indicates that the workof these employees is integrated with the general maintenance opera-tions of the plant, and that their interests are closely aligned withthose of the other maintenance workers, thus indicating the feasibilityof their inclusion within a plant-wide unit.We shall, therefore, baseour determination of the unit issue with respect to this group, in part,upon the desires of the employees therein as expressed in the electionhereinafter directed.The Carpenters would include within the group which they desireto represent carpenter foremen and group leaders who possess thequalifications of journeymen carpenters.However, it is clear thatforemen and, as hereinafter stated, group leaders, possess a super-visory status within our customary definition.We shall, * therefore,exclude them. 346DECISIONS OF NATIONAL LABOR' RELATIONS BOARDThe unit proposed by the TeamstersThe Teamsters seeks a unit comprised of all non-supervisory em-ployees in the Company's transportation department classified astruck drivers, heavy equipment drivers, mechanics, service stationemployees, and tiremen.Upon the basis of the record, the group whichthe Teamsters seeks appears to consist of all truck drivers and chauf-feurs in the service department; truck drivers, tractor drivers, carwashers, and car greasers in the general plant department; auto-mobile mechanics A, B, and C in the general maintenance department;truck drivers, chauffeurs, and 'motor truckers in the explosives de-partment; and truck drivers assigned to the salvage and storesdepartment; excluding firemen, nurses, welfare employees, craftemployees driving automotive vehicles classified other than as drivers,truckers or chauffeurs; and all supervisory employees.Similargroups, including mechanics and other employees engaged in servicingautomotive equipment, have previously been found by us to constitutean appropriate unit for the purposes of collective bargaining."Con-versely, it is apparent that because of their close functional relation-ship to other employees of the Company, they may properly formpart of a larger plant-wide uniteAccordingly, our determinationof the unit issue with respect to these employees will depend, in part,upon their own desires as expressed in the election hereinafter directedamong them.The unit proposed by the FiremenThe Firemen seeks a unit composed of power plant and water plantpersonnel, excluding all clerical and supervisory employees.Theseemployees report to and work out of the power plant, and althoughthey may be temporarily assigned to various other parts of the LakeCity Ordnance plant, they are still classified as employees of thepower plant.We have previously found that such employees con-stitute a cohesive group, who may comprise an appropriate unitseparate from the remaining production and maintenance employees.10On the other hand, we have also found that such employees mightproperly constitute part of a plant-wide industrial unityAccord-ingly, our determination of the unit issue with respect to theseemployees will depend, in part,,upon theirown desires as expressed inthe election hereinafter directed.8Matter of Blue Ribbon Lines,43 N. L. R. B. 381.°Matter ofScovillManufacturing Company,42 N. L. R. B. 892.10Matterp f Trojan PowderCo., 46 N. L.R. B 403;Matter of B. F. SturtevantCo., 44N. L. R B. 722.131Matter of NashMotorsParts Plant, Division of Nash-Kelvinator Corporation,-46N. L. R. B. 1093. REMINGTON ARMS COMPANY, INC.347The Firemen desires the inclusion of power engineers within thegroup which it seeks to represent.'However, the record indicates thatthese employees frequently take complete charge of the power plantin the absence of the power plant shift supervisor, and, on these occa-sions, may make effective recommendations with respect to the hiringand discharging of other power plant employees.Under these cir-cumstances, we are of the opinion that they fall within our customarysupervisory definition, and we shall, therefore, exclude them from thevoting group.The unit proposed by the PlumbersThe Plumbers seeks a unit comprised of pipe fitters A, B, and C,their assigned craft helpers, and their assigned crews of welders.The record indicates that the Company employs approximately 124persons engaged as pipe fitters A, B, and C, craft helpers A, B, andC, welders A and B, and junior welders who appear to fall withinthis unit; these employees perform the sanitation work normally doneby plumbers, as well as pipe fitting work on steam pipes, steam mains,and steam valves.Employees engaged in classifications similar tothose in the foregoing group have previously been found by us properlyto constitute either a separate craft group or part of a broader plant-wide unit 12Accordingly, our determination of the unit issue withrespect to these employees will be'based, in part, upon the desires ofthe employees themselves to be expressed in the election hereinafterdirected.The residual production and maintenance groupAs hereinbefore indicated, the MunitionsWorkers seeks a unitcomprised of all employees of the Company with the exception ofsupervisors and patrolmen. It offered no further clarification of thisgeneral unit which would apparently include salaried employees, ad-ministrative employees, office employees, and timekeepers, classifica-tions which we have generally excluded from an industrial unit. Inkeeping with our general policy, we shall exclude all of the foregoingclassifications from the residual group.Many of the organizations herein involved seek to include withintheir respective groups persons classified by the Company as leadersor group leaders.The record indicates that these employees instructothers in the use of their tools and equipment and may make recom-mendations which will affect their status. In view of these circum-stances, it is apparent that they fall within our customary definitionof a supervisor, and we shall, therefore, exclude all leaders and group12Matter of Sherwtn-Willtiams Defense Corporation,46 N. L.R. B. 325. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDleaders from participating in the elections conducted pursuant to thisDecision and Direction of Elections.As hereinabove indicated, we shall make no final determinationwith respect to the appropriate unit or units, pending the outcomeof the elections hereinafter directed.We shall direct that separateelections by secret ballot be held among the employees in each of thevoting groups below set forth, who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, excluding all supervisory employees (including leadersand group leaders) with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, subject to the limitations and'additions set forth in the Direction :(1)All employees of the Company engaged as machinists, includingexperimental mechanics wherever assigned; gunsmiths and gunsmithhelpers in Building 8; tool, die, and gauge makers, and machinists inBuilding 35; tool and gauge makers, machinists above the Grade D,automatic and hand screw machine set-up men A and B, lathe operatorsA and B, milling machine operators A and B, general tool set-up menA and B, master gauge inspectors, gauge inspectors in Building 10;and craft helpers regularly assigned to assist the foregoing classifica-tions, but excluding machinists D-1 and D-2, blacksmiths A and B,automatic and hand screw machine operators, lappers and polishersA and B, tool hardeners, tool and gauge inspectors, tool inspectors,chrome plate leaders, plating operators, tool order clerks, tool cribclerks, tool crib attendants, tool hardener students, department clerks,laborers, hand truckers, operators in training A and B, motorcyclists,oilers, tool straighteners, tool markers, electricians B in Building No.10; and auto mechanics, to determine whether they desire to be repre-sented by the I. A. M., the Munitions Workers, or by neither.(2)All employees of the Company classified as carpenters, mill-wrights, and craft helpers regularly assigned to assist the foregoingclassifications, to determine whether they desire to be represented bythe Carpenters, the Munitions Workers, or by neither.(3)All employees of the Company classified as truck drivers, chauf-feurs, motor truckers, tractor drivers, wherever assigned (includingthose assigned to the stores, salvage, and explosives departments), carwashers, car greasers, and automobile mechanics, excluding firemen,-nurses, welfare employees, craft employees driving automotive vehicles.but classified other than as drivers, truckers, or chauffeurs, to determinewhether they desire to be represented by the Teamsters, the MunitionsWorkers, or by neither.(4)All employees of the Company classified as shift engineers,engineer helpers A and B, bench mechanics, and pump men, and who --REMINGTON ARMS COMPANY,INC.349are regularly assigned to and work out of the power house and waterplant, excluding clerical employees and power engineers,to determinewhether they desire to be represented by the Firemen, the MunitionsWorkers, or by neither.(5)All employees of the Company classified as pipe fitters A, B,and C, craft helpers A, B, and C regularly assigned to assist pipefitters,welders A and B, and junior welders,to determine whetherthey desire to be represented by the Plumbers,the Munitions Workers,or neither, and(6)All remaining hourly paid production and maintenance em-ployees of the Company,excluding patrolmen,salaried employees,administrative employees,office employees, and timekeepers, to de-termine whether or not they desire to be represented by the MunitionsWorkers.Upon the results of the elections in the afore-mentioned groups willdepend, in part, our determination of the appropriate unit, or units.DIRECTION OF ELECTIONSBy virtue of ands pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Remington ArmsCompany, Inc., Independence,Missouri(Lake City Ordnance Plant),elections by secret ballot shall be conducted as early as possible, butnot later than thirty(30) days from the date of this Direction ofElections,under the direction and supervision of the Regional Directorfor the Seventeenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Sections10 and 11, of said Rules and Regulations,among the groups of em-ployees described below who were employed by the Company at itsLake City Ordnance Plant, during the pay-roll period immediatelypreceding the date of this Direction of Elections,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding employees who have since quit or been dis-charged for cause, and have not been rehired or reinstated prior to thedate of the elections,as well as all supervisory employees(includingleaders and group leaders)with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action :_ 350DECISIONS' `OFNATIONAL LABORRELATIONS BOARD(1)All employees of the Company engaged as machinists, includingexperimental mechanics wherever assigned, craft helpers regularlyassigned to assist machinists, gunsmiths and gunsmith helpers inBuilding No. 8, tool, die, and gauge makers, and-machinists in Build-ing No. 35, tool and gauge makers, machinists above the Grade D,automatic and hand screw machine set-up men A and B, lathe operatorsA and B, milling machine operators A and B, tool set-up men A andB, master gauge inspectors, gauge inspectors in Building No. 10, ex-cluding machinists D-1 and D-2, blacksmiths A and B, automatic andhand screw machine operators, lappers and polishers A and B, toolhardeners, tool and gauge inspectors, chrome plate leaders, platingoperators, tool inspectors, tool order clerks, tool crib clerks, tool cribattendants, tool hardener students, department clerks, laborers, handtruckers, operators in training A and B, motorcyclists, oilers, toolstraighteners, tool markers, and electricians B in'Building No. 10, todetermine whether they desire to be represented by Local 92, Interna-tional Association of Machinists, affiliated with the American Federa-tion of Labor, or by Lake City Munitions Workers, for the purposesof collective bargaining, or by neither;(2)All employees of the Company classified as carpenters, mill-wrights, and craft helpers regularly assigned to the foregoing classi-fications, to determine whether they desire to be represented byUnited Brotherhood of Carpenters and Joiners of America, DistrictCouncil of Kansas City and Vicinity, affiliated with the AmericanFederation of Labor, or by Lake City Munitions Workers, for thepurposes of collective bargaining, or by neither;(3)All employees of the Company classified, as truck drivers, chauf-feurs,motor truckers, tractor drivers, wherever assigned (includingthose assigned to the stores, salvage, and explosives departments),car washers, car greasers, and automobile mechanics, excluding fire-men, nurses, welfare employees, craft employees driving automotive,vehicles but classified other than as drivers, truckers, or chauffers,to determine whether they desire to be represented by Building Ma-terial, Excavating, Heavy Haulers, Drivers, Helpers and Warehouse-men, Local Union 541, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,- affiliated withtheAmerican Federation of Labor; or by Lake City MunitionsWorkers, for the purposes of collective bargaining, or by neither;(4)All employes of the Company classified as shift engineers,engineer helpers A and B, bench mechanics and pumpmen, and whoare regularly assigned to and work out of the power house and waterplant, excluding clerical employees and power engineers, to deter-mine whether they desire to be represented by International Brother-hood of Firemen, Oilers, and Maintenance Men, Local No. 1, affiliated REMINGTON ARMS COMPANY, INC.351with the American Federation of Labor, or by Lake City MunitionsWorkers, for the purposes of collective bargaining, or by neither ;(5)All employees of the Company classified as pipe fitters A, B, andC, craft helpers A, B, and C, regularly assigned to assist pipe fitters,welders A and B, and junior welders, to determine whether they de-sireto be represented by United Association of Journeymen, Plumb-ers, and Steamfitters, Local No. 533, affiliated with the AmericanFederation of Labor, or by Lake City Munitions Workers, for thepurposes of collective bargaining, or by neither;(6)All remaining hourly paid production and maintenance em-ployees of the Company, excluding salaried employees, patrolmen,administrative employees, office employees, and timekeepers, to deter-mine whether or not they desire to be represented by Lake CityMunitionsWorkers, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections.